               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSE ANTONIO PEROZA-                                        CIVIL ACTION
BENITEZ
         Plaintiff                                          NO. 17-3980

              v.

C.I. DARREN C. SMITH, et al.
           Def endants

                                         ORDER

       AND NOW, this 24 th day of January 2020, upon consideration of Defendants ' motion for

summary judgment, [ECF 49], Plaintiff's response in opposition thereto, [ECF 55], and

Defendants ' replies, [ECF 57, 60] , it is hereby ORDERED that, for the reasons set forth in the

accompanying Memorandum Opinion:

   1. Defendants ' motion for summary judgment is GRANTED and JUDGMENT is entered
       in favor of Defendants and against Plaintiff, with respect to Plaintiff's § 1983 claims at
       Count I of Plaintiff's amended complaint;

   2. regarding the remaining state law claims against Defendants Haser and White, at Count II
      of Plaintiff's amended complaint, this Court declines to exercise supplemental
      jurisdiction over them pursuant to 28 U.S.C § 1367(c)(3). Accordingly, these claims are
      DISMISSED, without prejudice; and

   3. the state law claims against Defendants Smith, Perkins, and Epolito are DISMISSED,
      with prejudice, with Plaintiff's consent. [ECF 55 at 6].

The Clerk of Court is directed to mark this case CLOSED.



                                            BY THE COURT:


                                            Isl Nitza I. Ouinones Aleiandro
                                            NITZA I. QUINONES ALEJANDRO
                                            Judge, United States District Court
